Citation Nr: 1822859	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-25 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a personality disorder. 

2.  Entitlement to a rating in excess of 10 percent for tinnitus. 

3.  Entitlement to an increased initial rating for major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain, currently rated as 10 percent disabling from May 4, 2012 to September 9, 2016 and 30 percent disabling thereafter. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. 
§ 1114(s).



REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to April 1991 and from October 2006 to June 2009.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In the January 2013 rating decision, the RO granted service connection for pain disorder associated with both psychological factors and a general medical condition (claimed as depression), assigning a 10 percent rating effective May 4, 2012, but denied service connection for major depressive disorder.  In a September 2016 supplemental statement of the case (SSOC), the RO recharacterzied the Veteran's claim of entitlement to an increased initial rating for pain disorder (claimed as depression) as major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain, and increased the rating to 30 percent disabling, effective September 9, 2016.  It denied service-connection for major depressive disorder as it has already been diagnosed and associated with the Veteran's somatic pain disorder.  As the symptoms of major depressive disorder are indistinguishable from the symptoms of the Veteran's service-connected somatic pain disorder, the Board will consider the totality of his psychiatric disability picture in adjudicating the claim of entitlement for an increased initial rating for major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The applicable law mandates that when an appellant seeks a higher rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Higher evaluations are still available for the each of the staged-periods.  As such, these staged-periods for major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain are still under appeal and are reflected on the title page.

The issue of entitlement to a TDIU due to service-connected disabilities has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Thus, the issue has been added to the title page.

In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to SMC at the housebound rate.  As such, the Board has identified the issues on appeal as stated on the title page.  

In August and September 2017, the Veteran and his representative submitted additional evidence along with waivers of RO consideration.  The Board will consider the new evidence.  See 38 C.F.R. § 20.1304(c).

Finally, the Board notes that in a May 2014 rating decision, the RO granted service connection for bilateral hearing loss, assigning a noncompensable rating, effective August 29, 2011.  To this date, the Veteran has not appealed his initial rating assignment or the effective date and the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to those issues.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200  (2017).


FINDINGS OF FACT

1.  The Veteran's diagnosed personality disorder is a congenital or developmental defect and is not a disease or injury for the purposes of service connection.

2.  Throughout the pendency of the appeal, the Veteran has been in receipt of the maximum schedular rating for tinnitus. 

3. Throughout the pendency of the appeal, the Veteran's major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain has been manifested by occupational and social impairment in the areas of work, family relations, and mood, but was not productive of total social and occupational impairment.

4.  Throughout the pendency of the appeal, the Veteran's major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain, alone has precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veteran has no legal entitlement to service connection for a personality disorder.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.303, 4.9, 4.127 (2017).

2.  There is no legal basis for a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.87, Diagnostic Code 6260 (2017).

3. Throughout the pendency of the appeal, the criteria for an initial rating of 70 percent, but no higher, for service-connected major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9421-9434 (2017).

4.  Since May 4, 2012, the criteria for a TDIU, based solely on major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

5.  Since May 4, 2012, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C. §§ 1114(s), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Personality Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Regarding the Veteran's personality disorder, the condition was provisionally diagnosed by only the December 2012 VA examiner.  The VA examiner indicated the Veteran met the diagnostic criteria for a provisional diagnosis of personality disorder not otherwise specified (NOS) and had a significant number of traits associated with each of the three Cluster A personality disorders, as well as Avoidant Personality Disorder.  The VA examiner opined that this condition was not related to any in-service disease, event, or injury and unrelated to his current service-connected disabilities.  

A personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, service connection may be granted in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711  (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); VAOPGCPREC 82-90.  Here, the Board finds no evidence of additional disability (apart from the already service-connected psychiatric disorder) due to in-service aggravation of any personality disorder by superimposed disease or injury during service.

As reflected above, the medical evidence of record contains a diagnosis of personality disorder NOS.  To the extent that the Veteran's personality disorder symptoms are distinguishable from his service-connected major depressive disorder with somatic symptom disorder, the Board notes that a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  As such, service connection for a personality disorder must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating - Tinnitus 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2017).  This is the maximum schedular evaluation assignable for that condition.

The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. §4.87, Diagnostic Code 6260, and the Veteran has not indicated that his tinnitus symptoms are not contemplated by the schedular criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Thus, there is no legal basis upon which to award more than a single 10 percent rating.  In light of the above, the Veteran's appeal as to this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Increased Rating - Major Depressive Disorder, with Somatic Symptom Disorder
 
Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain is currently rated as 10 percent disabling from May 4, 2012 to September 9, 2016 and 30 percent disabling thereafter under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9421-9434.  The relevant rating criteria are set forth below.

 A 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication. 

 A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

After review of the evidence of record, the Board finds that a rating of 70 percent is warranted throughout the appellate period.  

At a December 2012 VA examination, the Veteran reported feelings of numbness and a history of auditory hallucinations and thoughts of death that had decreased with medication.  He endorsed occasional suicidal ideation.  The Veteran indicated that he shied away from social interactions, including with family and friends.  The Veteran reported he stopped working due to back pain.  During the mental status examination, the examiner observed the Veteran had a mildly depressed mood with a somewhat restrictive affect and an odd and childlike demeanor.  The examiner determined the Veteran only had symptoms of chronic sleep impairment.  The examiner opined the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupation tasks only during periods of significant stress, or symptoms controlled by medication. 

At a September 2016 VA examination, the Veteran reported that he only had one close friend and had been taking online certification courses.  However, the Veteran also described constant depression, particularly during episodes of back pain; fear of others watching him when in a crowd; auditory hallucinations; and insomnia.  The examiner determined the Veteran had symptoms of depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Conversely, VA treatment records reflect that from April 2012 to December 2016 the Veteran has consistently displayed a depressed and anxious mood and agitated psychomotor behavior.  He reported that he was partially estranged from his mother and had relationship difficulties with his girlfriend, with whom he eventually parted.  The Veteran also stated that he had feelings of not being in control and complained of insomnia and restlessness.  Although the Veteran denied suicidal and homicidal ideations, he regularly endorsed auditory hallucinations.  He indicated that he had difficulty with crowds, including groups of people at family gatherings.  The Veteran reported that he had been taking online courses for his Associate's degree but had difficulty with concentration and motivation, had fears of others being critical, and as a result, he eventually stopped the courses.  Mental status examinations throughout this period also reflect that the Veteran had sparse and monotone speech and required questioning to elicit conversation.  The Veteran indicated self-isolation and described that he had difficulty talking to others or saying 'no,' fearing others would be upset.  He also had difficulty with eating in front of other people.  The Veteran began to be more involved in church activities in December 2014, but he also indicated that it was easier to help with children than with adults, and continued to display a depressed and anxious mood and agitated psychomotor behavior.

The Board finds the Veteran's major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain most closely approximates the criteria for a 70 percent rating.  Throughout this period, the Veteran has demonstrated symptoms of self-isolation, auditory hallucinations, passive suicidal ideation, chronic sleep impairment, near-continuous depression, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Given the Veteran's reports of self-isolation, auditory hallucinations, suicidal ideation, and near-continuous depression, the Board finds that his symptoms during this period cause occupational and social impairment in the areas of work, family relations, and mood.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's major depressive disorder, with somatic symptom disorder most closely approximates the 70 percent rating.

In addressing whether a rating higher than 70 percent is warranted for any portion of the appeal period, the Board concludes that the evidence of record does not support a rating of 100 percent - the highest disability evaluation available - at any time during the appellate period.  The December 2012 and September 2016 examiners did not note that the Veteran's symptoms cause total occupational and social impairment.  Moreover, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Although persistent hallucinations have been shown, the Veteran has not shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform activities of daily living, or any of the other markers of total occupational and social impairment due to his service-connected major depressive disorder with somatic symptom disorder, with predominant pain.  

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked since 2009 and that some degree of occupational impairment due to his major depressive disorder is clearly evidenced by the record.  Indeed, the Board is granting entitlement to a TDIU, herein.  However, a finding that the Veteran's service-connected major depressive disorder with somatic symptom disorder causes some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms that are of similar duration, frequency, and severity that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Throughout the pendency of the appeal, the Board finds that a rating of 70 percent, but not higher, for the Veteran's major depressive disorder with somatic symptom disorder is warranted.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for major depressive disorder with somatic symptom disorder is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
Entitlement to a TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met the percentage requirements in this case as of June 2, 2009.  

The remaining question is whether the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  The United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995). 

In his May 2012 TDIU application, the Veteran reported that he completed one year of college and that due to his disabilities he had not worked since July 2009.  

Cumulative VA treatment records during the appellate period reflect that the Veteran had difficulty with concentration and motivation to complete his online Associate's degree.  Although the Veteran reported he was involved in church activities, the record reflects that he had difficulty participating in these activities due to chronic depression, anxiety, auditory hallucinations, self-isolation, and fear of criticism from others and large groups of people, and that his ability to participate in these activities was unreliable. 

Resolving all doubt in the Veteran's favor, the Board finds that since May 4, 2012, the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected major depressive disorder with somatic symptom disorder.  Given his work history in manufacturing, education, and the nature of his service-connected disability, the evidence suggests that he would be incapable of performing the acts required for employment.  See Van Hoose, 4 Vet. App. at 363.  It is unlikely that he would find a work environment that would allow the Veteran to miss multiple days due to his pain, depression, or other symptoms, or to be socially isolated.  To the extent the record suggests the Veteran is capable of employment due to his church activities, the Board finds that the severity of his service-connected major depressive disorder with somatic symptom disorder resulted in the Veteran withdrawing from church activities and quitting his online courses.  To the extent that VA examiners determined that the Veteran was capable of working, the Board notes that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib, 733 F.3d.  

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his major depressive disorder with somatic symptom disorder.  As such, TDIU due to service-connected major depressive disorder with somatic symptom disorder is granted.  

Entitlement to SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C. 
§ 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  

SMC is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. 
§ 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Board has awarded the Veteran a TDIU based solely on major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain effective from May 4, 2012.  For SMC purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Veteran also has additional disabilities rated at 60 percent or higher during this time period (his service-connected sleep apnea, rated as 50 percent disabling effective from June 2, 2009;  C7-8 left radiculopathy associated with degenerative disc disease of the cervical spine, rated as 20 percent disabling effective from June 2, 2009; degenerative disc disease of the lumbar spine, rated as 20 percent disabling from June 2, 2009 to August 30, 2010, 100 percent disabling from August 30, 2010 to December 1, 2010, and 20 percent disabling thereafter; degenerative disc disease of the cervical spine, rated as 10 percent disabling effective from June 2, 2009; left L5 radiculopathy associated with degenerative disc disease of the lumbar spine, rated as 20 percent disabling effective from June 2, 2009; tinnitus, rated as 10 percent disabling effective from June 2, 2009; and Eustachian tube dysfunction/bilateral hearing loss, rated as noncompensable effective June 2, 2009, are rated as combined 80 percent disabling since June 2, 2009).  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C. § 1114(s) is granted, effective May 4, 2012. 


ORDER

Service connection for a personality disorder is denied. 

A rating in excess of 10 percent for tinnitus is denied.

An initial rating of 70 percent, but no higher, for service-connected major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain, is granted.
	
A TDIU due to service-connected major depressive disorder, recurrent, with somatic symptom disorder, with predominant pain, is granted effective May 4, 2012.

Special monthly compensation at the housebound rate under 38 U.S.C. § 1114(s) is granted effective May 4, 2012.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


